DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 2/16/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2012/0059934 A1 to Rafiq et al(hereafter referenced as Rafiq) in view of Patent Number: 6,151,688 to Wipfel et al(hereafter referenced as Wipfel).
Regarding claim 1, Rafiq discloses “a method for accessing data nodes of a data cluster”(multi-core system may include a cluster of computing devices, a server farm or network of computing devices [par.0189]) , “the method comprising: obtaining, by a data access gateway (DAG)”(controller of the first access gateway may receive each load metric from a corresponding access gateway of the plurality of access gateways [par.0006]), “a first request from a host” (master node provides the functionality required to identify and provide address information associated with a server 106" hosting a requested application [par.0043]); “and in response to the first request: obtaining first bidding counters from the data nodes” (Session Management Service Pre Session Initialize API call to include a sticky bit (or a redirection counter) to prevent Controller from making yet another redirection [pae.0266]).
Rafiq does not explicitly disclose “identifying, based on the first bidding counters, a first data node of the data nodes associated with a highest bidding counter of the first bidding counters; sending the first request to the first data node; and making a first determination that the first data node is able to service the first request.”
However, Wipfel in an analogous art discloses “identifying, based on the first bidding counters( counter Wipfel[Fig.4/items 508, 402]) , a first data node (node k Wipfel [Fig.3/item 300]) of the data nodes(multiple nodes k and j Wipfel [Fig.3]) associated with a highest bidding counter of the first bidding counters” (counter values are set for probed/bidding devices Wipfel [Col.9/lines 52-60]) ; sending the first request to the first data node; and making a first determination that the first data node is able to service the first request.”( if the ProbeGet( ) call or other remote memory read is successful and the counter 508 is validated by the validation field 510 and the counter 508 value read differs from the last value read (during step 300 or a previous step 312), then the likelihood is high that both the remote device or node and the intervening interconnect(s) are Working Wipfel[Col.11/lines 23-30]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify Rafiq’s method to obtain connection to access gateways via nodes with Wipfel’s managements service in a clustered computing system utilizing a counter process for a multiple node system in order to provide data integrity. One of ordinary skill would have been motivated to combine because Rafiq teaches an access gateway connection system utilizing a node system, Wipfel discloses a clustered nodal system within a network, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “the method further comprising: obtaining, by the DAG” (controller of the access gateway may receive each load metric from a corresponding access gateway of the plurality of access gateways Rafiq [par.0006]),  “a second request from the host” (address information associated with a server 106 hosting an application identified by the enumeration of applications Rafiq [par.0044]) ; “and in response to the second request (node k probes node j Wipfel[Fig.3/item 300]) : obtaining second bidding counters from the data nodes”(obtain counter 402 Wipfel[Fig.4]) ; “identifying, based on the second bidding counters (obtain counter 508 Wipfel [Fig.4]) , “a second data node of the data nodes (node j Wipfel [Fig.3/item 304]) associated with a highest bidding counter of the second bidding counters”(bidding counters Wipfel[Fig.4/items 402, 508]); “sending the second request to the second data node” (node k probes node j and evaluates results Wipfel[Fig.3/item 312]); “and making a second determination that the second data node is not able to service the second request” (node j interconnection cannot be made Wipfel[Fig.3/item 326]) ; “and in response to the second determination: identifying a third data node of the data nodes associated with a next highest bidding counter of the second bidding counters”(active node counter identifies additional node points Wipfel[Fig.5/item 606]) ; “sending the second request to the third data node; and  making a third determination that the third data node is able to service the request” (cluster master node 106 may also be responsible for monitoring the other nodes using remote memory probes Wipfel[Col/14/lines 14-17]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the first bidding counters(counter Wipfel[Fig.4/items 508, 402]) specify an amount computational resources of the data nodes available to service the first request” (counter Wipfel[Fig.4/items 508, 402]).
Regarding claim 4 in view of claim 3, the references combined disclose “wherein a bidding counter of the first bidding counters is associated with a data node” (active node counter identifies additional node points Wipfel[Fig.5/item 606]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the first request is one selected from a group consisting of: a read request ; a write request; an update request; an information request; and a delete request” (controller 610 may delete the characteristics and capabilities information corresponding to the non-responsive access gateway 605 from memory 615 Rafiq[par.0253]).
Regarding claim 6 in view of claim 1, the references combined disclose “the method further comprising: prior to obtaining the first request” (master node provides the functionality required to identify and provide address information associated with a server 106" hosting a requested application Rafiq [par.0043]): “obtaining, by a data processor, system metadata from the data nodes; selecting, based on the system metadata” (flow distributor 550 can be included in a router or other appliance such that the router can target particular cores 505 by altering metadata associated with each packet so that each packet is targeted towards a sub-node of the multi-core system 575 Rafiq [par.0210]), “a second data node of the data nodes to perform DAG operations” (node j Wipfel [Fig.3/item 304]); “selecting, based on the system metadata, the data nodes to each perform bidding counter operations” (node k probes second node j and evaluates results Wipfel[Fig.3/item 312]); “and initiating performance of the DAG operations on the second data node and the bidding counter operations on the data nodes”(bidding counters Wipfel[Fig.4/items 402, 508]).
Regarding claim 7 in view of claim 6, the references combined disclose “wherein the system metadata specifies computational resources available to the data nodes” (flow distributor 550 can be included in a router or other appliance such that the router can target particular cores 505 by altering metadata associated with each packet so that each packet is targeted towards a sub-node of the multi-core system 575 Rafiq [par.0210]).
Regarding claim 8, Rafiq discloses “a system for accessing data nodes of a data cluster” (multi-core system may include a cluster of computing devices, a server farm or network of computing devices [par.0189]), “comprising:  a processor; a data access gateway (DAG)” (FIG. 5C is an embodiment of a multi core system 575 comprising one or more processing cores 505A-N Rafiq [par.0211]), “which when executed by the processor performs a method, the method comprising: obtaining, by a data access gateway (DAG)” (controller of the first access gateway may receive each load metric from a corresponding access gateway of the plurality of access gateways [par.0006]), “a first request from a host” (master node provides the functionality required to identify and provide address information associated with a server 106" hosting a requested application [par.0043]); and in response to the first request: obtaining first bidding counters from the data nodes” (Session Management Service Pre Session Initialize API call to include a sticky bit (or a redirection counter) to prevent Controller from making yet another redirection [pae.0266]).
Rafiq does not explicitly disclose “identifying, based on the first bidding counters, a first data node of the data nodes associated with a highest bidding counter of the first bidding counters; sending the first request to the first data node; and making a first determination that the first data node is able to service the first request” 
However, Wipfel in an analogous art discloses “identifying, based on the first bidding counters( counter Wipfel[Fig.4/items 508, 402]) , a first data node (node k Wipfel [Fig.3/item 300]) of the data nodes(multiple nodes k and j Wipfel [Fig.3]) associated with a highest bidding counter of the first bidding counters” (counter values are set for probed/bidding devices Wipfel [Col.9/lines 52-60]) ; sending the first request to the first data node; and making a first determination that the first data node is able to service the first request.”( if the ProbeGet( ) call or other remote memory read is successful and the counter 508 is validated by the validation field 510 and the counter 508 value read differs from the last value read (during step 300 or a previous step 312), then the likelihood is high that both the remote device or node and the intervening interconnect(s) are Working Wipfel[Col.11/lines 23-30]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify Rafiq’s method to obtain connection to access gateways via nodes with Wipfel’s managements service in a clustered computing system utilizing a counter process for a multiple node system in order to provide data integrity. One of ordinary skill would have been motivated to combine because Rafiq teaches an access gateway connection system utilizing a node system, Wipfel discloses a clustered nodal system within a network, and both are from the same field of endeavor.
Regarding claim 9 in view of claim 8, the references combined disclose “wherein the method further comprises: obtaining, by the DAG” (controller of the access gateway may receive each load metric from a corresponding access gateway of the plurality of access gateways Rafiq [par.0006]), “a second request from the host” (address information associated with a server 106 hosting an application identified by the enumeration of applications Rafiq [par.0044]); “and in response to the second request ( node k probes node j Wipfel[Fig.3/item 300]) : obtaining second bidding counters from the data nodes” (Session Management Service Pre Session Initialize API call to include a sticky bit (or a redirection counter) to prevent Controller from making yet another redirection [pae.0266]) ; “identifying, based on the second bidding counters(obtain counter 508 Wipfel [Fig.4]), a second data node of the data nodes (node j Wipfel [Fig.3/item 304])  associated with a highest bidding counter of the second bidding counters” (bidding counters Wipfel[Fig.4/items 402, 508]); “sending the second request to the second data node” (node k probes node j and evaluates results Wipfel[Fig.3/item 312]); “and making a second determination that the second data node is not able to service the second request” (node j interconnection cannot be made Wipfel[Fig.3/item 326]); “and in response to the second determination” (node k probes node j and evaluates results Wipfel[Fig.3/item 312]);: “identifying a third data node of the data nodes associated with a next highest bidding counter of the second bidding counters” (active node counter identifies additional node points Wipfel[Fig.5/item 606]); “sending the second request to the third data node; and making a third determination that the third data node is able to service the request” (cluster master node 106 may also be responsible for monitoring the other nodes using remote memory probes Wipfel[Col/14/lines 14-17]).
Regarding claim 10 in view of claim 8, the references combined disclose “wherein the first bidding counters (counter Wipfel[Fig.4/items 508, 402]) specify an amount computational resources of the data nodes available to service the first request” (counter Wipfel[Fig.4/items 508, 402]).
Regarding claim 11 in view of claim 8, the references combined disclose “wherein a bidding counter of the first bidding counters is associated with a data node” (active node counter identifies additional node points Wipfel[Fig.5/item 606])
Regarding claim 12 in view of claim 8, the references combined disclose “wherein the first request is one selected from a group consisting of: a read request; a write request; an update request; an information request; and a delete request” (controller 610 may delete the characteristics and capabilities information corresponding to the non-responsive access gateway 605 from memory 615 Rafiq[par.0253]).

Regarding claim 13 in view of claim 8, the references combined disclose “wherein the method further comprising: prior to obtaining the first request (master node provides the functionality required to identify and provide address information associated with a server 106" hosting a requested application Rafiq [par.0043]): “obtaining, by a data processor, system metadata from the data nodes; selecting, based on the system metadata” (flow distributor 550 can be included in a router or other appliance such that the router can target particular cores 505 by altering metadata associated with each packet so that each packet is targeted towards a sub-node of the multi-core system 575 Rafiq [par.0210]), “a second data node of the data nodes to perform DAG operations” (node j Wipfel [Fig.3/item 304]); “selecting, based on the system metadata, the data nodes to each perform bidding counter operations” (node k probes second node j and evaluates results Wipfel[Fig.3/item 312]); “and initiating performance of the DAG operations on the second data node and the bidding counter operations on the data nodes.” (bidding counters Wipfel[Fig.4/items 402, 508]).
Regarding claim 14 in view of claim 13, the references combined disclose “wherein the system metadata specifies computational resources available to the data nodes.” (flow distributor 550 can be included in a router or other appliance such that the router can target particular cores 505 by altering metadata associated with each packet so that each packet is targeted towards a sub-node of the multi-core system 575 Rafiq [par.0210]).

Regarding claim 15, Rafiq discloses “a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for accessing data nodes of a data cluster” (multi-core system may include a cluster of computing devices, a server farm or network of computing devices [par.0189]), “the method comprising: obtaining, by a data access gateway (DAG)” (controller of the first access gateway may receive each load metric from a corresponding access gateway of the plurality of access gateways [par.0006]), “a first request from a host” (master node provides the functionality required to identify and provide address information associated with a server 106" hosting a requested application [par.0043]); “and in response to the first request: obtaining first bidding counters from the data nodes” (Session Management Service Pre Session Initialize API call to include a sticky bit (or a redirection counter) to prevent Controller from making yet another redirection [pae.0266]).
Rafiq does not explicitly disclose “ identifying, based on the first bidding counters, a first data node of the data nodes associated with a highest bidding counter of the first bidding counters; sending the first request to the first data node; and making a first determination that the first data node is able to service the first request.
However, Wipfel in an analogous art discloses “identifying, based on the first bidding counters( counter Wipfel[Fig.4/items 508, 402]) , a first data node (node k Wipfel [Fig.3/item 300]) of the data nodes(multiple nodes k and j Wipfel [Fig.3]) associated with a highest bidding counter of the first bidding counters” (counter values are set for probed/bidding devices Wipfel [Col.9/lines 52-60]) ; sending the first request to the first data node; and making a first determination that the first data node is able to service the first request.”( if the ProbeGet( ) call or other remote memory read is successful and the counter 508 is validated by the validation field 510 and the counter 508 value read differs from the last value read (during step 300 or a previous step 312), then the likelihood is high that both the remote device or node and the intervening interconnect(s) are Working Wipfel[Col.11/lines 23-30]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify Rafiq’s method to obtain connection to access gateways via nodes with Wipfel’s managements service in a clustered computing system utilizing a counter process for a multiple node system in order to provide data integrity. One of ordinary skill would have been motivated to combine because Rafiq teaches an access gateway connection system utilizing a node system, Wipfel discloses a clustered nodal system within a network, and both are from the same field of endeavor.
Regarding claim 16 in view of claim 15, the references combined disclose “wherein the method further comprises: obtaining, by the DAG (controller of the access gateway may receive each load metric from a corresponding access gateway of the plurality of access gateways Rafiq [par.0006]), “a second request from the host” (address information associated with a server 106 hosting an application identified by the enumeration of applications Rafiq [par.0044]); “and in response to the second request(node k probes node j Wipfel[Fig.3/item 300]): obtaining second bidding counters from the data nodes” (obtain counter 402 Wipfel[Fig.4]); “identifying, based on the second bidding counters” (obtain counter 508 Wipfel [Fig.4]), “a second data node of the data nodes(node j Wipfel [Fig.3/item 304])  associated with a highest bidding counter of the second bidding counters” (bidding counters Wipfel[Fig.4/items 402, 508]); “sending the second request to the second data node” (node k probes node j and evaluates results Wipfel[Fig.3/item 312]); “and making a second determination that the second data node is not able to service the second request” (node j interconnection cannot be made Wipfel[Fig.3/item 326]); “and in response to the second determination: identifying a third data node of the data nodes associated with a next highest bidding counter of the second bidding counters” (active node counter identifies additional node points Wipfel[Fig.5/item 606]); “sending the second request to the third data node; and making a third determination that the third data node is able to service the request” (cluster master node 106 may also be responsible for monitoring the other nodes using remote memory probes Wipfel[Col/14/lines 14-17]).
Regarding claim 17 in view of claim 15, the references combined disclose “wherein the first bidding counters(counter Wipfel[Fig.4/items 508, 402])  specify an amount computational resources of the data nodes available to service the first request” (counter Wipfel[Fig.4/items 508, 402]).
Regarding claim 18 in view of claim 17, the references combined disclose “wherein a bidding counter of the first bidding counters is associated with a data node” (active node counter identifies additional node points Wipfel[Fig.5/item 606]).
Regarding claim 19 in view of claim 15, the references combined disclose “wherein the first request is one selected from a group consisting of: a read request; a write request; an update request; an information request; and a delete request.” (controller 610 may delete the characteristics and capabilities information corresponding to the non-responsive access gateway 605 from memory 615 Rafiq[par.0253]).
Regarding claim 20 in view of claim 15, the references combined disclose “wherein the method further comprising: prior to obtaining the first request” (master node provides the functionality required to identify and provide address information associated with a server 106" hosting a requested application Rafiq [par.0043]): “obtaining, by a data processor, system metadata from the data nodes; selecting, based on the system metadata” (flow distributor 550 can be included in a router or other appliance such that the router can target particular cores 505 by altering metadata associated with each packet so that each packet is targeted towards a sub-node of the multi-core system 575 Rafiq [par.0210]), “a second data node of the data nodes to perform DAG operations” (node j Wipfel [Fig.3/item 304]);  “selecting, based on the system metadata, the data nodes to each perform bidding counter operations” (node k probes second node j and evaluates results Wipfel[Fig.3/item 312]); “and initiating performance of the DAG operations on the second data node and the bidding counter operations on the data nodes” (bidding counters Wipfel[Fig.4/items 402, 508]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433                                                                                                                                                                                             

/BRANDON HOFFMAN/           Primary Examiner, Art Unit 2433